NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE SIXTO ROJAS, AKA Ruben Tomas               No.    19-70510
Gutierrez,
                                                Agency No. A208-121-558
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:       PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Jose Sixto Rojas, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Jiang v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

      The agency properly denied cancellation of removal, where Sixto Rojas

failed to meet his burden of proof to establish that his conviction under California

Health & Safety Code section 11550(a) is not a controlled substance violation that

renders him ineligible for relief. See 8 U.S.C. § 1229b(b)(1)(C); Pereida v.

Wilkinson, 141 S. Ct. 754, 760 (2021) (applicant for removal relief bears the

burden of establishing eligibility for such relief, including that the applicant has not

been convicted of certain disqualifying offenses); Lopez v. Sessions, 901 F.3d

1071, 1075 (9th Cir. 2018) (Federal First Offender Act treatment “only applies to

first time drug offenders convicted of simple possession of a controlled

substance”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                    19-70510